ADDENDUM TO REGISTRATION RIGHTS AGREEMENT This addendum, dated February 13, 2010 (the "Addendum") is made by and between Man Shing Agricultural Holdings, Inc. (the “Company”), and Guangdong Zhibo Investment Co., Limited (the “Investor”).This document is to be read in conjunction with the Registration Rights Agreement (the “Agreement”) executed by both parties on or about January 14, 2010.This Addendum incorporates by reference and supplements the Agreement and the parties hereby agree to amend the Agreement as follows: 1.Section 2.
